Citation Nr: 1522065	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  In correspondence dated in August 2012, the Veteran was advised that the VLJ who conducted the September 2011 hearing was no longer employed by the Board and he was offered the opportunity to testify at another hearing.  In September 2012, the Veteran indicated that did not wish to appear for another hearing.  

In November 2011 and January 2013, the Board remanded the Veteran's claim for additional development.  The directed development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have PTSD, or an acquired psychiatric disorder other than PTSD, which has been shown to have begun during service, been aggravated by service, or have otherwise resulted from the Veteran's military service.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained. 

The Veteran testified at a Travel Board hearing in September 2011before a VLJ who has since retired from the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2011 Board hearing, the VLJ addressed the criteria for service connection and indicated that VA would obtain all VA mental health treatment records.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claim file).  In January 2013, the Board indicated that an addendum opinion should also be obtained.  The Board finds the addendum opinion to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner noted a review of the Veteran's claims file, indicating a familiarity with his reported symptomatology.  The Veteran's representative has objected to the adequacy of the examination and opinions obtained during the appeal, arguing that the recent examination and addendum failed to follow the Board's Remand order.  The representative focused on the fact that the examiner did not specifically reference the Veteran's allegation that he was reportedly exposed to incoming fire on multiple during his service in Vietnam.  However, looking at the examination report, it was clear the examiner was familiar with the Veteran's contentions from a review of the claims file, and the examiner also explained why the Veteran did not meet the DSM criteria for PTSD.  Given that it was explained why the Veteran did not meet the criteria for PTSD, it ultimately becomes a moot point what stressors were reported.  The representative also argued that the examiner had not provided an adequate reason for discounting the suggestion of PTSD in the VA treatment records.  However, the examiner explained why the DSM criteria for PTSD were not met, and discounted the symptoms such as nightmares which apparently had formed the basis for the PTSD assessments that had been rendered.  As such, the Board believes that the examiner did adequately discount the diagnoses of PTSD in the VA treatment records.  For these reasons, the Board finds the psychiatric opinions to be fully adequate for rating purposes.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran submitted a claim of entitlement to service connection for PTSD in August 2007.  He indicated that he had nightmares and poor sleep related to PTSD which he attributed to exposure to herbicides.  The Veteran's claim was denied in an April 2008 rating decision which he appealed.   

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran submitted a stressor statement dated in October 2007 and indicated that while on guard duty he was approached from behind by a North Vietnamese soldier who threatened him with a rifle.  

As an initial matter, the Board notes that the Veteran has alleged an in-service stressor related to fear of hostile military or terrorist activity and the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Therefore, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor.  

However, the cornerstone requirement for service connection for PTSD is a diagnosis of PTSD, as without proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of the Veteran's service treatment reports (STRs) reflects that psychiatric evaluations performed at the Veteran's July 1970 entrance examination and at a September 1970 flight physical were normal.  The Veteran denied psychiatric symptoms on report of medical history forms prepared in conjunction with the evaluations.  A mental status examination dated in April 1972 reflects that the Veteran was assessed with no significant mental illness.  

A review of the Veteran's service personnel records reflects that the Veteran served in the Republic of Vietnam from September 1971 to April 1972.  The Veteran's DD-214 reflects that he was awarded the Vietnam Service Medal with One Bronze Service Star and the Republic of Vietnam Campaign Medal with 60 Device.  

At a VA examination dated in May 1972, mental status evaluation revealed no evidence of any emotional disturbance.  

In VA outpatient treatment records dated in February 2008 the Veteran denied depression, anxiety, PTSD, and thoughts of harming himself or others.  He endorsed daily nightmares about someone shooting at him.  In July 2008, the Veteran was seen for mental health treatment.  The Veteran reported that he had combat exposure while serving on guard duty.  He endorsed trouble sleeping, nightmares, and intrusive memories.  Mental status examination revealed that the Veteran was well-groomed with good eye contact, his mood was "cautious," and his affect was euthymic and mildly constricted.  His speech was within normal limits and his thought process was logical and goal-directed with no suicidal or homicidal ideations and no psychotic or manic symptoms.  His cognition was grossly normal and he had no audio or visual hallucinations.  The medical professional indicated that the Veteran had clear symptoms of re-experiencing and arousal to support a diagnosis of PTSD.  The examiner noted that there was no major depressive disorder or any other mood disorder.  The Veteran was seen for PTSD again in October 2008 and January 2009.  The Veteran was noted to be trying medication to help with his nightmares.  

At an April 2011 VA examination, the Veteran again endorsed nightmares.  He reported sleeping between four and six hours per night and avoided crowds.  He stated that he had been married for thirty-eight years and had worked for the postal service for thirty-three years.  He indicated that he did yard work and chores and went to church but he did not socialize with others.  He reported that he drank one beer and a glass or two of wine or gin but did not use drugs.  Mental status examination revealed that the Veteran was causally groomed and cooperative.  He did not display anxiety or dysphoria and his speech was within normal limits with regard to rate and rhythm.  The Veteran's mood was euthymic and his affect was appropriate to content.  His thought processes and associations were logical and tight.  The Veteran's memory was grossly intact and he was oriented in all spheres.  He did not report hallucinations and no delusional material was noted.  The Veteran's insight and judgment were adequate and he denied suicidal and homicidal ideations.  The examiner concluded that PTSD was not found.  The examiner indicated that he found no suspicious evidence to warrant the diagnosis of PTSD or any other psychiatric disorder.    

At the September 2011 Travel Board hearing, the Veteran testified that he served as a stock control and accounting clerk while serving in Vietnam.  He indicated that he also had to perform guard duty.  He testified that while he served on guard duty a lot of people tried to get through the concertina wire around the base and the tower did a lot of firing with machine guns.  He indicated that he was afraid most of the time and used drugs to exist.  He endorsed nightmares daily upon his return from Vietnam.  He reported that he first sought treatment for his symptoms at VA five or six years prior to the hearing.  The Veteran testified that he had been diagnosed with PTSD by VA.  He indicated that he was no longer seeking treatment for PTSD.  He reported that he avoided socializing with other people and denied having any friends.  

Following his hearing, the Veteran was scheduled for a second VA examination which was conducted in January 2012.  The examiner reviewed the claims file and conducted a mental status examination.  The Veteran indicated that he had been married for thirty-eight years and had two daughters and five grandchildren.  He reported that he worked for the post office for thirty-three years and had been written up for putting mail in the wrong place on one occasion.  He stated that he sought psychiatric treatment at VA in 2008 but was no longer in treatment.  He indicated that he drank one pint of gin, one cup of wine, and one can of beer per night.  The Veteran reported that his stressors included the fact that he had a roommate in Vietnam who was "crazy" and stole his stuff and he knew "buddies who died."  The examiner indicated that the Veteran's reported stressors did not meet the criterion A and did not support a diagnosis of PTSD.  The examiner also indicated that the Veteran did not meet criterion B as he did not persistently re-experience a traumatic event.  With regard to criterion C and D, the Veteran did not have persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and there were not persistent symptoms of increased arousal.  The examiner indicated that the Veteran did not meet the full criteria for PTSD.  The examiner acknowledged that the Veteran had depressed mood and chronic sleep difficulties and a diagnosis of PTSD by VA mental health.  She also noted significant memory deficits.  However, she found that the current evaluation did not provide symptoms sufficient for a diagnosis of PTSD.  She noted that the Veteran's report of a high daily consumption of alcohol likely accounted for the Veteran's depressed mood and possibly sleep difficulties.  She concluded that alcohol dependence is less likely than not related to service.  

In a February 2013 addendum opinion, the January 2012 VA examiner again reviewed the claims file and concluded that based on a totality of the record, the Veteran does not meet the diagnostic criteria for PTSD or any other psychiatric disorder.  She also concluded that the Veteran's alcohol dependence was less likely than not related to military service.  The examiner's rationale was that while the VA treatment records noted a diagnosis of PTSD, a review of the records reveals that the Veteran's symptoms primarily related to nightmares of unknown origin.  She noted that the Veteran did not endorse any emotional disturbances at a VA examination in the 1970s and as late as February 2008 he denied PTSD symptoms with the exception of nightmares.  

Considering all the evidence of record, the Board has determined that the Veteran does not have an acquired psychiatric disorder, to include PTSD, related to his active military service.  

With regard to the claim for PTSD, while the VA treatment records document a diagnosis of PTSD in July 2008 and on several occasions thereafter, the records do not include reference to any of the specific criteria for PTSD and instead include a mere conclusion.  When the Veteran was examined by VA in 2012, the examiner reviewed the specific criteria for PTSD and found that the Veteran did not meet the full criteria for PTSD.  The 2012 VA examiner, in a 2013 addendum opinion, again reviewed the claims file and cited to the relevant medical evidence to bolster her opinion that the Veteran does not meet the criteria for PTSD, explaining why the Veteran did not meet the DSM criteria for a diagnosis of PTSD.  The Board acknowledges that the Veteran is presumed to have been exposed to a stressor as he served in a combat zone in Vietnam.  However, the fact still remains that he does not meet criterion B, C, or D to establish a diagnosis of PTSD.  

To the extent the Veteran believes that he has PTSD from service, he lacks the medical training and expertise to address a complex medical question such as diagnosing a specific psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion alone is insufficient to establish that he has PTSD.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  Moreover, at multiple subsequent VA examinations, VA examiners explained why the Veteran did not meet the DSM criteria for PTSD and discounted the reported symptoms that had been relied upon as the basis for the provisional PTSD diagnoses.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal. 

As described, the weight of the evidence is against a finding that the Veteran has warranted a diagnosis of PTSD at any time during the course of his appeal. Accordingly, the Veteran's claim for PTSD is denied.   

Turning to the issue of an acquired psychiatric disorder, other than PTSD, the Board notes that the Veteran has not claimed, nor does the record reflect any other psychiatric diagnoses.  With regard to the diagnosis of alcohol dependence, the 2012 VA examiner specifically found that this disorder was not related to active military service.  Moreover, service connection for alcohol dependence on a direct basis is barred as a matter of law.  38 C.F.R. § 3.301.  Thus, the criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met, and the Veteran's claim is denied.   

ORDER

Service connection for a psychiatric disorder, to include PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


